          Case 1:20-cv-11095-FDS Document 3 Filed 07/28/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
ANGEL SANTOS,                       )
                                    )
            Petitioner,             )
                                    )                 Civil Action No.
            v.                      )                 20-11095-FDS
                                    )
COMMONWEALTH OF                     )
MASSACHUSETTS,                      )
                                    )
            Respondent.             )
____________________________________)

                                             ORDER

SAYLOR, C.J.

       On June 8, 2020, the court received a pro se pleading written by Angel Santos, an inmate

in custody at the Old Colony Correctional Center. (Docket No. 1). In a handwritten pleading,

Santos challenges his conviction in the Lowell Superior Court, which he identifies as case

number MICR-1281-CR00607. Id. at p. 2. He contends that his constitutional rights were

violated at several stages of the proceedings. Id. He further states that his state-court appeals

were denied and requests the assignment of an attorney. Id. at p. 3.

       The court may entertain a petition for a writ of habeas corpus on “behalf of a person in

custody pursuant to the judgment of a State court only on the ground that he is custody in

violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a).

Although Santos appears to challenge his conviction, his pleading will not be construed at this

stage as an application for federal habeas corpus relief pursuant to 28 U.S.C. § 2254. Preiser v.

Rodriguez, 411 U.S. 475, 488-490 (1973).
            Case 1:20-cv-11095-FDS Document 3 Filed 07/28/20 Page 2 of 3



       Santos has not filed a Section 2254 petition, and the pleading does not include sufficient

information to be construed as such a petition. See Rule 2(c) of the Rules Governing § 2254

Cases in the United States District Courts (describing the information that must be included in a

§ 2254 petition). Among other things, it is unclear from the pleading what grounds he seeks to

raise as a basis for relief. Furthermore, he failed to pay the $5.00 filing fee or file a motion for

leave to proceed in forma pauperis.

       Accordingly, it is hereby ORDERED:

       1.      If petitioner wishes to proceed with this action, by September 1, 2020 (that is,

               within 35 days of the date of this Order), he either must (1) pay the $5.00 filing

               fee or (2) file a motion for leave to proceed in forma pauperis accompanied by a

               certified prison account statement. Failure to comply with this directive may

               result in the dismissal of this action without prejudice.

       2.      Petitioner must also complete, sign, and return, by September 1, 2020 (that is,

               within 35 days of the date of this Order), a Petition under 28 U.S.C. § 2254 for

               Writ of Habeas Corpus by a Person in State Custody. He must complete all

               sections of the habeas petition form and include the civil action number listed

               above (C.A. No. 20-11095-FDS). Failure to comply with this directive may result

               in the dismissal of this action without prejudice.

       3.      Petitioner’s request for the assignment of counsel is denied without prejudice to

               renewal after he files a Section 2254 petition.

       4.      The clerk shall mail a copy of this Order to petitioner with a blank Application to

               Proceed in District Court Without Prepaying Fees or Costs and a blank Petition

               under 28 U.S.C. § 2254 for Writ of Habeas Corpus by a Person in State Custody.

                                                  2
         Case 1:20-cv-11095-FDS Document 3 Filed 07/28/20 Page 3 of 3



So Ordered.


                                          /s/ F. Dennis Saylor IV
                                          F. Dennis Saylor IV
Dated: July 28, 2020                      Chief Judge, United States District Court




                                      3
